Case 2:20-cv-11493-SFC-DRG ECF No. 45, PageID.1230 Filed 02/17/21 Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION
CURTIS E. BLACKWELL, II,
          Plaintiff,                       Case No. 20-cv-11493
                                           Hon. Sean F. Cox
                                           Magistrate Judge David R. Grand
v.

JONES DAY LAW FIRM, et.al.,
         Defendants.
__________________________________________________________________/
ANDREW A. PATERSON (P18690)                JEFFREY J. JONES (P80231)
Attorney for Plaintiff                     DAVID RUTKOWSKI (P56067)
2893 E. Eisenhower Pkwy                    JONES DAY LAW FIRM
Ann Arbor, MI 48108                        Attorneys for Defendants
(248) 568-9712                             Jones Day Law Firm and
aap43@outlook.com                          Louis Gabel
                                           150 W. Jefferson, Ste 2100
                                           Detroit, MI 48226
                                           (313) 733-3939
                                           jjjones@jonesday.com
                                           dsrutkowski@jonesday.com

                                           ELIZABETH HARDY (P37426)
                                           WILLIAM B FORREST III (P60311)
                                           Kienbaum Hardy Viviano Pelton &
                                           Forrest, P.L.C.
                                           Attorneys for Defendant Thomas
                                           Kienbaum
                                           280 N. Old Woodward Ave., Ste 400
                                           Birmingham, MI 48009
                                           (248) 645-0000
                                    ehardy@khvpf.com
                                    wforrest@khvpf.com
_________________________________________________________________/
     PLAINTIFF CURTIS BLACKWELL’S NOTICE OF VOLUNTARY
 DISMISSAL OF ALL CLAIMS AGAINST DEFENDANTS BILL BEEKMAN
   AND MARK DANTONIO PURSUANT TO FED.R.CIV.P. 41(a)(1)(A)(i).




                                  Page 1 of 4
Case 2:20-cv-11493-SFC-DRG ECF No. 45, PageID.1231 Filed 02/17/21 Page 2 of 4




      NOW COMES PLAINTIFF, CURTIS E. BLACKWELL, II

(“Plaintiff”), by and through his attorney, ANDREW A. PATERSON,

and for his Notice of Voluntary Dismissal of All Claims Against

Defendants Bill Beekman and Mark Dantonio Pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i), states the following:

      On July 20, 2020, Plaintiffs filed a four-count amended complaint

against the Defendants. (See Am. Compl., ECF No. 6). As of the date

and time of the filing of this notice, Defendants Bill Beekman and Mark

Dantonio have not filed an answer or a motion for summary judgment.

Additionally, as of the date and time of the filing of this notice, the

Court has not entered a final judgment with respect to the claims

pleaded and alleged by Plaintiff against Defendants Bill Beekman and

Mark Dantonio.1



1In Aamot v Kassel, 1 F.3d 441, at 444 (6th Cir. 1993), the Sixth Circuit Court of
Appeals unequivocally rejected the position that a pending motion to dismiss bars
voluntary dismissal. The Sixth Circuit opined that the "[Rule 41(a)] language
unambiguously requires a defendant, in order to make plaintiff put his money
where his mouth is, to serve plaintiff with a summary judgment motion or an
answer." See also Rouse v Caruso, No. 06-10961, 2007 WL 909600, at *3 (E.D.
Mich. Mar. 23, 2007) (observing that “the courts that have considered the issue are
virtually unanimous in holding that `[a] plaintiff's right of voluntary dismissal
under Rule 41(a)(1) is not terminated by the filing of a Rule 12 motion to dismiss
by the defendant'"); 9 CHARLES ALAN WRIGHT & ARTHUR R. MILLER,
FEDERAL PRACTICE & PROCEDURE § 2363 (3d ed. 2012) ("it [is] clear that a
                                     Page 2 of 4
Case 2:20-cv-11493-SFC-DRG ECF No. 45, PageID.1232 Filed 02/17/21 Page 3 of 4




      Accordingly, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiff

hereby files his notice with the Court voluntarily dismissing Counts III

and IV of the amended complaint (ECF No. 6) against Defendants

Mark Dantonio and Bill Beekman ONLY. Pursuant to Fed.R.Civ.P.

41(a)(1)(B), the voluntary dismissal of Counts III and IV of the amended

complaint (ECF No. 6) against Defendants Mark Danotnio and Bill

Beekman ONLY shall be WITHOUT prejudice.

      Thus, “[s]ince a Rule 41(a)(1) notice is self-effecuating, leaving no

basis upon which a District Court can prevent such a dismissal, we

therefore conclude that plaintiffs’ cases were necessarily dismissed

without prejudice, effective immediately upon their filing of the

notices.” Aamot v Kassel, 1 F.3d 441, 445 (6th Cir. 1993).

Dated: February 17, 2021              Respectfully submitted,

                                      /s/ ANDREW A. PATERSON
                                      ANDREW A. PATERSON (P18690)
                                      Attorney for Plaintiff
                                      2893 E. Eisenhower Pkwy
                                      Ann Arbor, MI 48108
                                      (248) 568-9712
                                      aap43@outlook.com



motion to dismiss under Rule 12 does not terminate the right of dismissal by
notice”).
                                    Page 3 of 4
Case 2:20-cv-11493-SFC-DRG ECF No. 45, PageID.1233 Filed 02/17/21 Page 4 of 4




                     CERTIFICATE OF SERVICE

      I, ANDREW A. PATERSON, certify that the foregoing

document(s) was filed and served via the Court's electronic case filing

and noticing system (ECF) this 17th day of February, 2021, which will

automatically send notification of such filing to all attorneys and parties

of record registered electronically.

                                   Respectfully submitted,

                                    /s/ ANDREW A. PATERSON
                                   ANDREW A. PATERSON (P18690)
                                   Attorney for Plaintiff
                                   2893 E. Eisenhower Pkwy
                                   Ann Arbor, MI 48108
                                   (248) 568-9712
                                   aap43@outlook.com




                                  Page 4 of 4
